         Case 1:17-cv-00265-JAR Document 52               Filed 03/19/19    Page 1 of 1



                                         Slip Op. 19-35

                UNITED STATES COURT OF INTERNATIONAL TRADE

  MACLEAN POWER, L.L.C.,

                         Plaintiff,                    Before: Jane A. Restani, Judge

                  v.
                                                       Court No. 17-00265
  UNITED STATES,

                         Defendant.


                                         JUDGMENT

       This case having been duly submitted for decision; and the court, after due deliberation,

having rendered a decision herein; now therefore, in conformity with said decision it is hereby

       ORDERED, ADJUDGED, and DECREED that the Final Results of Redetermination

Pursuant to Court Remand, Ct. No. 17-00265, Doc. No. 51, by the United States Department of

Commerce are SUSTAINED.



                                                              V-DQH$5HVWDQL
                                                            Jane A. Restani, Judge
Dated: March  201
       New York, New York
